Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 23, 2014

                                       No. 04-14-00415-CV

                                      Milton B. RUSSELL,
                                            Appellant

                                                 v.

                                         CPS ENERGY,
                                           Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-16913
                          Honorable Antonia Arteaga, Judge Presiding

                                          ORDER
       On July 9, 2014, we reinstated this appeal on the court’s docket, set the appellate record
due on July 14, 2014, and ordered Appellant to show cause by July 21, 2014, that the clerk’s
record has been paid or he is entitled to a free clerk’s record. On July 14, 2014, the Bexar
County district clerk again notified this court that Appellant has failed to pay the clerk’s fee for
preparing the record and Appellant is not entitled to a free clerk’s record.
        On July 18, 2014, the district clerk filed the clerk’s record, and Appellant filed a response
to our July 9, 2014 order. In his response, Appellant noted the clerk’s record has been filed and
stated that no reporter’s record was taken.
       Our July 9, 2014 show cause order is satisfied. Appellant’s brief is due on August 18,
2014. See TEX. R. APP. P. 38.6(a).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court